Citation Nr: 0014863	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-01 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Basic eligibility for pension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from March 1959 through March 
1963. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which found the claim for non-
service-connected pension benefits to be not well grounded.

The veteran has not requested a hearing. 


FINDING OF FACT

The veteran did not serve in the active military, naval, or 
air service during a period of war.


CONCLUSION OF LAW

The basic eligibility criteria for non-service-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 101(29), 
1521 (West 1991); 38 C.F.R. §§ 3.2, 3.3 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to non-service-connected 
pension benefits on the basis that he is unable to work due 
to non-service-connected disabilities.  A veteran who meets 
the service eligibility requirements outlined in 38 U.S.C.A. 
§ 1521(j) (West 1991) is entitled to pension benefits 
provided he is permanently and totally disabled from non-
service- connected disability not the result of his own 
willful misconduct. 38 U.S.C.A. § 1521(a).

Under the provisions governing basic service eligibility, 
pension is payable to a veteran who served in the active 
military, naval, or air service for 90 days or more during a 
period of war; during a period of war and was discharged or 
released for a service-connected disability; for a period of 
90 consecutive days or more and such period began or ended 
during a period of war; or for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war. 38 U.S.C.A. § 1521(j).

The beginning and ending dates of each war period beginning 
with the Indian War are set forth in 38 C.F.R. § 3.2 (1999).  
The law recognizes as wartime service February 28, 1961 to 
May 7, 1975, for veterans who served in the Republic of 
Vietnam during that time period; and August 5, 1964 to May 7, 
1975, for all other veterans of the Vietnam era.  38 U.S.C.A. 
§ 101(29); 38 C.F.R. § 3.2 (1999).  The evidence in this case 
shows that the veteran's military service did not occur 
during any specified period of war.  In this case, the 
veteran indicated in his application for non-service-
connected pension benefits, and his DD Form 214 shows, that 
he served on active duty with the Marine Corps from March 
1959 through March 1963, but not in the Republic of Vietnam.  
Accordingly, he did not serve in the active military, naval, 
or air service during a period of war, and is not eligible to 
receive pension benefits under the provisions of 38 U.S.C.A. 
§ 1521.  He argues that award of an expeditionary medal 
qualifies him for pension; however, no such entitlement 
exists under current law.  

While the Board acknowledges the veteran's contention that 
the definition of "wartime service" should be broadened to 
include his service, the Board notes that it has no authority 
to alter the legal criteria governing basic eligibility for 
pension benefits.  According to these criteria, there is no 
basis in law on which to grant the benefit sought.  As the 
disposition of this claim is based on the law and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).



ORDER

Eligibility for nonservice-connected pension benefits is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

